         Case 5:21-cv-00066-JKP Document 1-4 Filed 01/27/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
                              Petitioner,            )
                                                     )
V.                                                   )       CIVIL NO. SA-21-CV-00066
                                                     )
$63,760.00, MORE OR LESS, IN UNITED                  )
STATES CURRENCY,                                     )
                                                     )
                              Respondent.            )


                  ORDER FOR WARRANT OF ARREST OF PROPERTY

       WHEREAS a Verified Complaint for Forfeiture in rem was filed on January 27, 2021,

against the following property:

       $63,760.00, More or Less, in United States Currency,

hereinafter the “Respondent Currency,” alleging that the Respondent Currency is subject to

forfeiture to the United States of America pursuant to Title 21 U.S.C. § 881(a)(6) for violations of

Title 21 U.S.C. §§ 801, et. seq.; IT IS THEREFORE

       ORDERED that a Warrant for Arrest of Respondent Currency issue as prayed for, and that

the United States Marshals Service or its designated agent for the Western District of Texas, or

any other law enforcement officer, or any other person or organization authorized by law to enforce

the warrant, be commanded to arrest the Respondent Currency and to take actual or constructive

possession for safe custody as provided by Rule G, Supplemental Rules of Federal Rules of Civil

Procedure until further order of the Court, and to use whatever means may be appropriate to protect

and maintain the Respondent Currency while in custody, including designating a substitute

custodian or representative for the purposes of maintaining the care and custody of the Respondent
         Case 5:21-cv-00066-JKP Document 1-4 Filed 01/27/21 Page 2 of 2




Currency and to make a return as provided by law.

       SIGNED this           day of                          , 2021.



                                           _______________________________________
                                           UNITED STATES DISTRICT JUDGE




                                              2
